OPINION
Relator, Donald Cassidy, has filed a complaint for a writ of procedendo. The relator, through his complaint, seeks an order from this court that requires the respondent) Judge Jose A. Villanueva, to render rulings with regard to motions for new trial that were filed in the underlying cases of State v.Cassidy, Cuyahoga County Court of Common Pleas Case Nos. CR-182855 and CR-186634. The respondent has filed a "motion to dismiss petition for writ of procedendo and motion for summary judgment," which this court shall treat solely as a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a judgment entry, as journalized on December 22, 1999, which demonstrates that the respondent has issued findings of fact and conclusions of law and has denied the relator's motions for new trial. The relator's request for a writ of procedendo is thus moot. State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5;State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas
(1996), 74 Ohio St.3d 278.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator.
Writ denied.
TERRENCE O'DONNELL, J., CONCURS.
                             _________________________________ ANN DYKE, ADMINISTRATIVE JUDGE